HOUGH, Circuit Judge
(after stating the facts as above).
The statute gives to the insured under the statutory policy an absolute right to change beneficiaries without their consent. The corollary to this rule is that under the act no beneficiary has or can have any rights as against the insurer — i. e., the United States — except such as have been given and not taken away by the insured.
The difference between the policy at bar and many issued by private companies is fundamental. In the latter a policy becomes a contract between the insured and the assignee, i. e., the beneficiary; while the status of policies like Stealing's has been authoritatively declared in White v. United States, 46 S. Ct. 274, 70 L. Ed.-, filed March 1, 1926, thus:
“The insurance was a contract, to be sure, * *- * but it was not one entered into by the United States for gain. * ’* * ' It was a relation of benevolence, established by the government at considerable cost to itself, for the soldier’s good. * * * If the soldier was willing to put himself into the government’s hands, * * * no one else could complain. The only relations of contract were between the government and him.”
At trial plaintiff asserted, “Our action is an action on contract,” and so it is in form— an action on the policy. The trouble is that the policy does not and cannot express a contract between his beneficiary and the government, until (at all events) the beneficiary’s interest vests by death of the insured; and on this point we quote from the White Case, supra, changing names to suit the present litigation: “Sterling’s wife’s interest at his death was vested only so far as he and the government had made it so. They did agree to terms that cut her rights down to” nothing.
Plaintiff seems to think that physical possession of the policy enabled her to prevent Sterling and the government doing what they otherwise admittedly had good right to do. But the policy was evidence of contract, nothing more; and the Treasury, having statutory power to make regulations, could and did regulate the unexpected case of a hostile wife.
We hold that the beneficiary was properly changed, and the verdict below should have been .directed for defendant.
Judgment reversed, and new trial ordered.